On petition for Rehearing.
STRUTZ, Judge.
Petitioner and respondent has filed a petition for rehearing in this case, in which it is very ably argued that this court has held that a promissory note is “property”; that a promissory note is a negotiable instrument and that a certificate of deposit, also being a negotiable instrument, is therefore property and, as “property,” being located in the State of North Dakota at the time of death of the decedent, it gives to the county •court of the county where it is located jurisdiction to take proof and probate of a will and to grant letters testamentary or letters of administration. Petitioner and respondent further argues that the State of North Dakota has a vital interest in keeping jurisdiction of the assets of an estate which are found in North Dakota because it is important that the interests of the State be preserved in the collection of inheritance taxes upon property located within the State at the time of death of a nonresident. Petitioner and respondent argues that this court therefore should reconsider its decision in this case and grant a rehearing, and that on such rehearing the decision heretofore rendered be set aside and the appeal in this action dismissed.
There is' no doubt that a promissory note and a certificate of deposit, such as we have before us in this case, are property. The term “property” is a word of very broad meaning and includes obligations, rights, debts, and other intangibles as well as physical property. A certificate of deposit is intangible property and, as intangible property, it has its situs at the domicile of the owner regardless of where the certificate may be. As such intangible property, for the purpose of determining probate jurisdiction, where, as in this case, the rights of creditors are not in issue, it has its situs at the domicile of the deceased owner.
The State of North Dakota does have a vital interest in keeping jurisdiction over the assets of estates of nonresidents, so that it might collect inheritance taxes on property located in this State at the time of the death of the owner. However, except in cases where the foreign State fails to grant similar rights to residents of this State, the State of North Dakota does not tax intangible property of a nonresident decedent. Sec. 57-3703, N.D.R.C.1943, as amended.
It follows that the decision heretofore rendered correctly states the law. The petition for rehearing therefore is denied.
SATHRE, C. J., and MORRIS, BURKE and TEIGEN, JJ., concur.